J-S84010-18


                               2019 PA Super 81

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                           Appellee

                      v.

KENNETH WILLIAMS,

                           Appellant                 No. 1797 EDA 2018


               Appeal from the PCRA Order Entered May 11, 2018
              In the Court of Common Pleas of Philadelphia County
                           Criminal Division at No(s):
                            CP-51-CR-0001587-2010
                            CP-51-CR-0003262-2010
                            CP-51-CR-0003265-2010
                            CP-51-CR-0007274-2010

BEFORE: BENDER, P.J.E., OTT, J., and FORD ELLIOT, P.J.E.

OPINION BY BENDER, P.J.E.:                          FILED MARCH 20, 2019

      Appellant, Kenneth Williams, appeals pro se from the post-conviction

court’s May 11, 2018 order that denied, as untimely, his petition filed under

the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. After careful

review, we are constrained to quash this appeal.

      The PCRA court summarized the procedural history of Appellant’s case,

as follows:

            On January 27, 2012, following a jury trial before this
      [c]ourt, [Appellant] … was convicted[, in four separate cases,] of
      six counts of robbery (18 Pa.C.S. § 3701(a)(1)(i)), six counts of
      criminal conspiracy (18 Pa.C.S. § 903(a)), and four counts of
      possessing an instrument of crime[] (“PIC”) (18 Pa.C.S. §907(a)).
      The [c]ourt deferred sentencing so that a pre-sentence report and
J-S84010-18


       mental health evaluation could be prepared. On June 15, 2012,
       the [c]ourt denied [Appellant’s] untimely[-]filed pro se motion for
       reconsideration. On that date, the [c]ourt imposed concurrent
       sentences of fifteen to thirty years’ incarceration on the charge of
       robbery, fifteen to thirty years[’ incarceration] on the charge of
       criminal conspiracy, and no further penalty was ordered on the
       PIC charge. On June 21, 2012, the Commonwealth filed a Motion
       to Reconsider/Modify Sentence.

             On September 10, 2012, upon reconsideration, the [c]ourt
       vacated the June 15[, 2012] sentence and imposed concurrent
       sentences of ten to twenty years[’ incarceration] on the charges
       of robbery and criminal conspiracy, and two and a half to five
       years’ incarceration on the PIC charge to run consecutive to the
       charges of robbery and criminal conspiracy.

              On October 2, 2012, [Appellant] filed an appeal with the
       Superior Court of Pennsylvania. On January 28, 2013, the
       Superior Court of Pennsylvania dismissed [Appellant’s] appeal for
       failure to comply with Pa.R.A.P. []3517. On May 7, 2013,
       [Appellant] filed a pro se [PCRA] … Petition. On May 2, 2014,
       Attorney Mitchell Strutin filed an amended PCRA petition on behalf
       of [Appellant].     On July 18, 2014, upon consideration of
       [Appellant’s] amended PCRA petition, this [c]ourt reinstated
       [Appellant’s] appellate rights nunc pro tunc to the Superior Court
       of Pennsylvania with no objection from the Commonwealth. On
       August 10, 2014, [Appellant] filed a Statement of Errors
       Complained of on Appeal pursuant to Pa.R.A.P. 1925(b). On
       October 14, 2015[,] the Superior Court of Pennsylvania affirmed
       [Appellant’s] conviction. [Commonwealth v. Williams, 2140
       EDA 2014, unpublished memorandum (Pa. Super. filed Oct. 4,
       2015), appeal denied, 136 A.3d 981 (Pa. 2016).]

             On August 4, 2017, [Appellant] filed a second pro se Petition
       for Post-Conviction Relief. The [c]ourt appointed Attorney Mark
       Franklin as PCRA counsel who filed a [Turner/]Finley[1] [no-
       merit] letter [and a petition to withdraw] on March 1, 2018. The
       [c]ourt denied [Appellant’s] PCRA and permitted Mr. Franklin to


____________________________________________


1 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -2-
J-S84010-18


      withdraw on May 11, 2018. [Appellant] was notified via certified
      mail.

            On June 5, 2018, [Appellant] appealed the [c]ourt’s decision
      to deny his PCRA.

PCRA Court Opinion, 7/18/18, at 1-2.

      Before we can delve into the merits of Appellant’s appeal, we must

address the fact that he filed a single notice of appeal for an order that

resolved issues relating to four different docket numbers. Pennsylvania Rule

of Appellate Procedure 341(a) directs that “an appeal may be taken as of right

from any final order of a government unit or trial court.” Pa.R.A.P. 341(a).

“The Official Note to Rule 341 was amended in 2013 to provide clarification

regarding proper compliance with Rule 341(a)….”          Commonwealth v.

Walker, 185 A.3d 969, 976 (Pa. 2018). The Official Note now reads:

      Where … one or more orders resolves issues arising on more than
      one docket or relating to more than one judgment, separate
      notices of appeals must be filed. Commonwealth v. C.M.K., 932
      A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken by
      single notice of appeal from order on remand for consideration
      under Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

Pa.R.A.P. 341, Official Note.

      In Walker, our Supreme Court construed the above-language as

constituting “a bright-line mandatory instruction to practitioners to file

separate notices of appeal.” Walker, 185 A.3d at 976-77. Therefore, the

Walker Court held that “the proper practice under Rule 341(a) is to file

separate appeals from an order that resolves issues arising on more than one

docket. The failure to do so requires the appellate court to quash the appeal.”

Id. at 977. However, the Court tempered its holding by making it prospective

                                     -3-
J-S84010-18



only, recognizing that “[t]he amendment to the Official Note to Rule 341 was

contrary to decades of case law from this Court and the intermediate appellate

courts that, while disapproving of the practice of failing to file multiple appeals,

seldom quashed appeals as a result.” Id. Accordingly, the Walker Court

directed that “in future cases Rule 341 will, in accordance with its Official

Note, require that when a single order resolves issues arising on more than

one lower court docket, separate notices of appeal must be filed. The failure

to do so will result in quashal of the appeal.” Id. (emphasis added).

       The Walker opinion was filed on June 1, 2018. Here, Appellant’s pro

se notice of appeal containing multiple docket numbers was hand-dated June

4, 2018, and the envelope in which it was mailed bears a postmark of June 5,

2018. The Philadelphia County Clerk of Courts time-stamped the notice of

appeal on June 5, 2018.2 In light of this record, we are compelled to conclude

that Appellant’s non-compliant notice of appeal was filed after the Walker

decision. Therefore, we must quash this appeal in accordance with Rule 341

and Walker.
____________________________________________


2 On July 27, 2018, this Court issued a per curiam order directing Appellant to
show cause why his appeal should not be quashed pursuant to Walker.
Appellant filed a response, baldly claiming that he mailed his notice of appeal
on May 29, 2018, and, thus, pursuant to the prisoner-mailbox rule, we must
deem his notice as having been filed before Walker. See Motion to Show
Cause in the Quashal of Notice of Appeal, 8/6/18, at 1-2 (unnumbered) (citing
Commonwealth v. Jones, 700 A.2d 423, 426 (Pa. 1997) (holding that a pro
se prisoner’s notice of appeal shall be deemed filed on the date it is placed in
a prison mailbox or deposited with prison authorities for mailing)). However,
nothing in the record supports Appellant’s claim that he mailed his notice of
appeal on May 29, 2018. To the contrary, the record indicates that he mailed
the notice on June 4, 2018, at the earliest.

                                           -4-
J-S84010-18



     Appeal quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/19




                                   -5-